                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 18-9228 MWF (FFMx)                                      Date: February 6, 2019
Title       Hahaas Comedy, LLC v. Anthony Girgis


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL FOR
             LACK OF PROSECUTION

      On January 30, 2019, the parties filed a Stipulation for Order to File First
Amended Complaint (“Stipulation”). (Docket No. 19). That same day, the Court
granted the request and ordered Plaintiff to electronically file its First Amended
Complaint (“FAC”) no later than February 1, 2019, to simultaneously request the
Clerk to issue a Summons, and to serve the Summons and FAC no later than
March 18, 2019. (Order, Docket No. 20). The Court also discharged its previous
Order to Show Cause (Docket No. 14).

        To date, Plaintiff has not filed its FAC. Therefore, Plaintiff is ordered to
show cause why this action should not be dismissed for lack of prosecution. The
Court will consider the filing of the FAC and request for issuance of Summons no
later than FEBRUARY 11, 2019 as an appropriate response to this Order to Show
Cause. Failure to comply will be deemed abandonment of this action, and it will
be dismissed.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause.

        IT IS SO ORDERED.
                                                                         Initials of Preparer: RS/sjm


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
